DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 USC 103(a).

Claims 1, 2 and 6-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawada (EP1418250).

- a deposition nozzle to discharge the deposition material, see for example 10a of Fig 4,
- a first nozzle disposed at a side of the deposition source, the top portion of 10C or 10B, which includes a plurality of first openings,
- a second nozzle opposite the first nozzle including a plurality of second openings arranged in the same direction, see the top portion of 10B or 10A
- a barrier wall assembly that partitions the space between the nozzles - see the barrier walls 25 the partition the space between different nozzles.
	In regard to a number of a plurality of first slits being different from a number of the plurality of second slits, the teachings of Sawada include, as per the various embodiments of figure 5 that different slit arrangements are operable for the apparatus, and further, as per [0046], Sawada specifically teaches that a change of the direction of an evaporation flow randomly improves uniformity of heating therefore, wherein the teachings do not explicitly show the different embodiments per figure 5 combined in one apparatus (i.e. one or more of the slits of Figs. 5A, C, D and E) it would be understood that such an arrangement is operable and supported by the teachings. Furthermore such an arrangement would have the benefit of randomly altering the flow as described as beneficial by Sawada.
	Regarding claim 2, the system of Sawada further includes calibration plates between the nozzles wherein the calibration plates are considered to be any of a number of cross pieces extending across the slits, for example see Figs 5C, D or E.  For example the portions running in a certain direction are considered the barrier plates in the calibration plates are crossing those.  While it is not clear that the two pieces are 
	Regarding claim 6, 	examiner takes official notice that multiple deposition sources on such apparatus are known in the art and would have been an obvious modification to the apparatus of Sawada.
	Regarding claim 7, as argued in claim 2 in regard to the calibration plates, the calibration plates as noted in the claim are arguably known as a separation member, as the portions of Sawada that are noted limit a range of host material.
	Regarding claim 8, wherein the teachings of Sawada include that the slits have different arrangements, it would be an obvious manifestation to have more or less slits as claimed – as the teachings are that changing the gas trajectory facilitates uniformity and either of the alternatives effects such a change. 
	Regarding claim 9, as per the noted figures, the slit widths are operably different.
	Regarding claim 10, as per the noted figures in teachings it would have been obvious that any of the first or second slits are between adjacent ones of the first slits.
	Regarding claim 11, all elements of the claim are taught by Sawada. The deposition source, first and second nozzles, as well as the number of plurality slits, are all taught above, as per the noted figures Sawada teaches multiple sets of barrier walls.   In regard to the entire assembly moving with respect to the substrate, initially it is held that movement is implicitly taught as it is understood that a substrate is loaded and 
	Regarding claims 12-17, as per above the teachings include various embodiments of first and second nozzles in the barrier walls - and furthermore as noted the selection or change of a size is obvious without a showing of criticality- therefore it would have been further obvious, based on the teachings, to modify the widths and intervals as claimed, wherein the teachings include a broad range of embodiments, particularly in view of figure 5D depicting different arrangements.

Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawada (EP1418250) in view of Gralenski (2005/0166844).
	The teachings of Sawada are described above, Sawada does not teach cooling fins attached the barrier walls.
	Gralenski teaches that cooling channels in the exterior walls or cooling (i.e. radiation members) fins are used in conjunction with a high temperature deposition system in order to maintain the temperature [0037-74].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the cooling fins of Gralenski to any part of the system of Sawada as Gralenski teaches that along with heating sources cooling fins assist in maintaining a proper temperature in a deposition system – particularly preventing too high of a temperature which causes evaporation of metallic components [0032].

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are allowable over the prior art because there is no particular reason to incline the barrier walls as claimed. The inclination of the barrier walls as per the specification requires the walls to be inclined to some extent, i.e. does not include an inclination at 0° (which would not be an incline).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715